Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered February 26, 1996, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, and sentencing him, as a second felony offender, to a term of 8 to 16 years, unanimously affirmed.
Defendant’s valid and explicit waiver at his plea allocution of his right to raise any suppression issues constitutes a withdrawal of his previously decided suppression motion, and thus forecloses appellate review of his instant claims (see, People v Carter, 239 AD2d 156, lv denied 90 NY2d 902). In any event, the court properly denied defendant’s motion to suppress the photographic identification because the evidence adduced at the Wade hearing established that the identification procedure was fair and nonsuggestive. The information on the back of defendant’s photograph “did not introduce an element of suggestiveness * * * inasmuch as the [witness] * * * did not even notice the information until after she had already made her identification” (People v Gourdine, 223 AD2d 428, 428-429, lv denied 88 NY2d 848; see also, United States v Person, 478 F2d 659, 661).
We perceive no abuse of sentencing discretion.
Concur— Milonas, J. P., Williams, Mazzarelli and Andrias, JJ.